 DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternational Longshoremen's Association, Local No.341, AFL-CIO (West Gulf Maritime Associ-ation) and Dan Edward Guidry. Case 23-CB-2354January 14, 1981DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, ANDTRUESDALEOn September 8, 1980, Administrative LawJudge Richard D. Taplitz issued the attached Deci-sion in this proceeding. Thereafter, the GeneralCounsel filed exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,'and conclusions of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the complaint be, and it herebyis, dismissed in its entirety.I The General Counsel has implicitly excepted to certain credibilityfindings made by the Administrative Law Judge. It is the Board's estab-lished policy not to overrule an administrative law judge's resolutionswith respect to credibility unless the clear preponderance of all of therelevant evidence convinces us that the resolutions are incorrect. Stan-dard Dry Wall Products Inc.. 91 NLRB 544 (1950), enfd. 188 F.2d 362(3d Cir. 1951). We have carefully examined the record and find no basisfor reversing his findings.In par. 9 of sec. IllA, of his Decision, the Administrative Law Judgeincorrectly stated that. "He (Numez] also told Numez that if Guidry hada gripe or grievance against the Union that Guidry should picket theLocal hall ...." It appears that the Administrative Law Judge intendedto state that, "He [Numez] also told Guidry that if Guidry had a gripe.. ." We therefore correct this inadvertent error.DECISIONSTATEMENT OF THE CASERICHARD D. TAPLITZ, Administrative Law Judge:This case was heard by me in Orange, Texas, on March18, 1980. The charge and amended charge were filed, re-spectively on October 22, and December 2, 1979, byDan Edward Guidry, an individual. The complaintissued on December 7, 1979, alleging that InternationalLongshoremen's Association, Local No. 341, AFL-CIO,herein called the Union, violated Section 8(b)(1)(A) and(2) of the National Labor Relations Act, as amended.IssueThe primary issue is whether the Union violated Sec-tion 8(b)(1)(A) and (2) of the Act when it barred DanGuidry from the use of its exclusive hiring hall and ex-pelled him from membership in the Union.All parties were given full opportunity to participate,to introduce relevant evidence, to examine end cross-ex-amine witnesses, to argue orally, and to file briefs. Briefs,which have been carefully considered, were filed onbehalf of the General Counsel and the Union.Upon the entire record of the case, and from my ob-servation of the witnesses and their demeanor, I makethe following:FINDINGS OF FACTI. THE BUSINESS OF THE EMPLOYERWest Gulf Maritime Association, herein called the As-sociation, is a Texas corporation which maintains itsprincipal office and place of business in Houston, Texas.The Association is a trade association of employers,some of whom are engaged in the business of loadingand unloading cargo from deep sea vessels arriving anddeparting from various ports in the States of Texas andLouisiana, including the Port of Orange, Texas. The As-sociation exists in part for the purpose of negotiating andadministering collective-bargaining agreements made forand on behalf of its respective employer-members withSouth Atlantic and Gulf Coast District, InternationalLongshoremen's Association. AFL-CIO and its affiliatedunions, including the Union herein. In the year immedi-ately preceding issuance of to complaint, employer-mem-bers of the Association collectively furnished stevedoringservices valued in excess of $600,000 to steamship com-panies operating vessels in interstate and foreign com-merce. The complaint alleges, the answer admits, and Ifind that the employer-memhers of the Association andthe Association are employers engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.II. THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within the meaningof Section 2(5) of the Act.Ill. THE AL.LEGED UNFAIR LABOR PRACTICESA. The EventsThe Union operates an exclusive hiring hall in Orange,Texas, through which applicants for deep sea longshorework are referred for employment to employer-membersof the Association in the stevedoring business in theOrange, Texas, area.The Union is one of 47 locals of the InternationalLongshoremen's Association that have contractual rela-tions with the Association. The contract to which theUnion is bound, which is effective from October 1, 1977,through September 30, 1980, provides:254 NLRB No. 40334 INTERNATIONAL LONGSHOREMEN'S ASSOCIATION. LOCAL NO. 341Rule 43 A. 1. Stoppage of Work. The Union agreesthat during the life of this Agreement there shall beno strikes or other stoppages of work.Dan Guidry began working as a longshoremen out ofthe Union's exclusive hiring hall in 1974. At that time hewas not a member of the Union. In 1975 he became amember. At the time of the events in question in August1979, Guidry had a class "E" status in the hiring hallwhich meant he had 5 years or less seniority. If he hadremained working he would have received a class C se-niority with 5 years seniority in October 1979.Guidry had a less than enviable work record. He ac-knowledged in his testimony that he had been fired fromtwo jobs for drinking and being drunk on the job. He ac-knowledged that he had operated a crane of a winchwhen he was drunk. None of the companies he workedfor permitted him to work as a gearman. A gearmen getsthe gear ready for people to work during the day, andhe had been found with beer in a watercooler when hewas preparing the gear for the other men. He had beenfired from one job for refusing to wear a hard hat andfrom another job for refusing to undertake some assign-ments.On October 2, 1979, the Union barred Dan Guidryfrom the use of its hiring hall and expelled him frommembership in the Union. The incidents that led to thataction occurred on August 16 and 17, 1979.On August 16, 1979, Guidry was working for an em-ployer-member of the Association at the Port of Orange,Texas. He was operating a winch loading flour onto aship and was a member of a gang of about 18 or 19 em-ployees. He worked until the normal quitting time of 5p.m. During that day there was talk that there might bework that night loading flour. The normal procedure isfor the union business agent to put information aboutextra work on a recorder at the union office so that thecrew can call the Union and find out if there isnightwork available. When the recorder is not working,the business agent usually goes to the job and tells themen that work is available. About 4 p.m. on August 16,M. G. Foster, the Union's secretary-treasurer, went tothe union hall and tried to put information about nightwork on the recorder. However, the recorder was notworking. Foster went back to the ship and informed thegang foreman and everyone else he saw on the dock thatthere was work available that night at 7 p.m. He toldthem that if they wanted to work they should be at theunion hall at 6:15 for the selection of men. Foster testi-fied that he did not recall whether he personally toldGuidry. Floyd Thornal, the Union's president, crediblytestified that he was working on the same ship as Guidryand that he heard Gang Foreman C. F. Carpenter saythat they were planning to work that night. He averredthat he believed that Guidry was standing near him atthat time. Guidry in his testimony acknowledged that heheard talk that there might he work that night but heaverred that he had not received word about thenightwork. About 4:45 p.m. that day Guidry called theunion hall to see whether anything was on the recorder.There was nothing on the recorder and he went home.He did not work that night.The following day, August 17, 1979, Guidry learnedthat some of the employees had worked the previousnight. He called a special union meeting of 10 members,and they voted that the Union should pay the employeeswho had missed the nightwork for wages they had lost.Later that day Union President Thornal told Guidry thatthe meeting was not valid because the union secretary-treasurer had not been there.That evening at 6:15 p.m., Guidry was one of a gangof men selected to go to work at 7 p.m. The people thatwere not selected to work then went home. ThoughGuidry accepted the job he did not report for work. At6:25 p.m., he put a piece of cardboard on a stick andwrote on it "Informational Picket-Local 341." He thenpicketed the entrance to the Port of Orange. He wasdrinking beer while picketing. Several longshoremenwho were scheduled to work refused to cross the picketline and joined Guidry in the picketing.' Guidry did hisbest to close down the Port of Orange. James Mullinswas one of the members of the gang who was to workon August 17. When he attempted to enter the Port ofOrange, Guidry told him that a picket was up and thathe did not want Mullins to cross the picket line and goto work. Mullins told Guidry that Guidry was creatingan illegal work stoppage, that it was a violation of thecontract, and that he was going to work. Guidry calledhim a no-good son-of-a-bitch and said that he ought tokick Mullins' ass for crossing his picket. Guidry movedtoward Mullins as if he was going to hit him but hestumbled on a ice chest and Mullins went into work.2Larry Numez is a business agent for ILA Local 1029in Port Arthur. On the evening of August 17 Huck Al-maguer, a business agent for the Union (Local 341),called Numez on the telephone. He told Numez that afew people in Port of Orange were on a wildcat strikeand he asked Numez to come down and help out.Numez arrived et the entrance to the Port of Orangeabout 7:45 p.m. He saw Dan Guidry carrying a picketsign that read "Informational picket-Local 341."Guidry was drinking beer while he was picketing. Heasked Guidry what the matter was and Guidry repliedthat they had thrown up a picket because the union offi-cials refused to pay for 4 hours of work that had beenmissed the day before. Numez told Guidry that therehad been problems with work stoppages in the area inthe past that had caused a great loss of time for employ-ees, and suits were filed against the Union. He said thatthere was a no-strike clause in the contract and that theUnion had been sued in the past. He also told Numezthat if Guidry had a gripe or grievance against the Unionthat Guidry should picket the Local hall; not at the gateSome of those longshoremen were Guidry's brother John Guidry.James Wedgeworlh, Farnest Casiano and Jerry Meyers This finding isbased on the credited testimony of James Mullins. Where Dan Guidry'stestimony varies from that of Mullins, I do not credit Guidry. Guidry'sdemeanor and testimony were such as to raise substantial doubts as to hisveracity. In his initial testimony, he averred that the only thing he ss roteon the picket sign was "Informational picket." Only after being proddeddid he admit that he wrote the Union's name oIn the picket sign as well.Guidry acknowledged in hi, testimony that he called Doll Winnforda son-of-a-hitch for passing the picket line. and he acknolcdged that hemight have talked to other longshoremen335 DECISIONS OF NATIONAL LABOR RELATIONS BOARDto stop people from working. Guidry told Numez aboutthe special meeting that had been held the day before.Numez replied that Guidry might have a legitimate gripebut that he was going about it the wrong way. He saidthat the Local and all the people would suffer because ofthe picketing. Guidry said "fuck" the Local, he did notcare what it cost and he had to win his point. About 8p.m. Guidry, in the presence of Numez, made a tele-phone call to a newspaper. Sometime thereafter, news re-porters came to the scene and asked questions of Numezand Guidry. For about 2 hours Numez tried to talkGuidry into stopping the picketing. Then Numez con-vinced Guidry to come into the company office andspeak to some other people about the problem. Beforegoing into the office Guidry gave the picket sign to oneof the other employees who accompanied him. The pick-eting continued until Guidry left the office about 10:45p.m.3About a week after August 17, Union President Thor-nal told Dan Guidry that if Guidry hired a good lawyerhe might be able to beat the case but that otherwise hewould he kicked out for putting up the informationalpicket. About the same time Thornal also told DanGuidry's brother John that there was not much hope forDan remaining in the Union and continuing work. Thor-nal mentioned Dan Guidry's past record of drinking andsaid that that was one of the reasons he did not thinkDanny had any hope. Thornal also told Deena Guidrythat Dan was going to lose his job, his union member-ship, and seniority.Dan Guidry attended a union meeting on September 4,1979, at 7 p.m. During that meeting formal charges werebrought against Dan Guidry and his brother John 4 be-cause they put up the informational picket sign. Thecharge was read at the meeting and a copy was mailedto Dan Guidry.5It read:Mr. D.E. GuidryI.L.A. Local 341 charges you of violation of itsBy Laws Article 5 sec. I and sec. 2. also of viola-tion of the Constitution of South Atlantic and GulfCoat District Article XX. Local 341 also chargesyou of [Hiring] out and not showing up for work.The date of these violations [occurred] on Aug.16th 1979.Please be present next regular meeting Oct. 2, 1979.[sic]Article V, section I and 2 of the bylaws relate to the dis-cipline of members who injure the reputation of theUnion and fail to keep the transactions of the Unionsecret. Article XX of the constitution provides for disci-pline against a local that permits individual members tocall a wildcat strike. The Union's hiring hall proceduresprovide for disciplinary action against an employee who3 These findings are based on the credited testimony of Numez. Wherethe testimony of Guidry conflicts with that of Numez I credit Numez.4 John Guidry was ultimately fined $100. The fine against John Guidryis not in issue in this case.5 Though the charge mentions the date of August 16, 1979, Union Sec-retary-Treasurer Foster credibly testified that all of the charges werekeyed to the events surrounding the picketing on August 17. 1979.uses the hiring hall where the employee fails to reportfor work at the proper starting time, quits or leaves thegang short-handed, or violates the terms of the contractgoverning the union working conditions with the em-ployer.At the September 4 meeting, a three-person committeewas appointed to investigate the charges. Dan Guidrywas given the right to veto anyone on the committeeand he did exercise that veto with regard to one person.He also explained the circumstances under which he hadpicketed.On October 2, 1979, Guidry attended a union meetingat which the committee investigating the charges againsthim reported on those charges. The committee foundthat the charges against Guidry were true. James Mul-lins, one of the committee members, addressed the unionmembership on the subject. He said that they had a badsituation on their hands and that the Port of Orange hada history of poor work. He told them that work wasstarting to build up; that flour was moving through theport; and that they were all working hard to maintainthe tonnage and to build up the work force. He pointedout that wildcat pickets would destroy all their efforts.He said that Guidry had violated the hiring hall proce-dures disrupted their activities, and caused work slow-clowns. He also said that they could not allow such athing as a picket to go by and they could not ignore itand forgive Guidry. A motion was made to bar Guidryfrom use of the hiring hall, and the motion was passedby the membership. Another motion was made to expelGuidry from membership in the Union, and that motionalso passed. Both votes were unanimous. Guidry did notgo back to work since that time.B. Analysis and ConclusionsThough the charges against Dan Guidry were keyedto specific provisions of the union constitution, bylaws,and hiring hall procedures, the evidence clearly estab-lishes thet he was barred from the hiring hall and ex-pelled from the Union because of his activities in connec-tion with the picketing incident on August 17, 1979. Thatincident involved Guidry's failure to report for work asscheduled and his picketing of the Port of Orange toinduce other employees to refrain from working. He andat least two other employees did fail to report to workand he verbally abused employees who crossed hispicket line. The picket was not authorized by the Unionbut he used the Union's name on the picket sign. Guidryand the others who refused to go to work were engagingin a strike and that strike was in violation of the no-strikeclause in the collective-bargaining agreement. Guidry didnot even have the excuse that he had a dispute with theCompany. His dispute was with the Union but he at-tempted to disrupt the employer's operation. His instiga-tion of a wildcat strike and his picketing could have haddamaging repercussions on the Union, the employer, andhis fellow employees. His actions were not protected bythe National Labor Relations Act. A strike in violationof a no-strike clause in a collective-bargaining agreementis an unprotected activity. American Beef Packers, Inc.,336 INTERNATIONAL L.ONGSHOREMEN'S ASSOCIATION, LOCAL NO 341196 NLRB 875 (1972).6 As the United States SupremeCourt held in Samuel M. Atkinson v. Sinclair RefiningCo., 370 U.S. 238, 246 (1962):It is universally accepted that the no-strike clause ina collective agreement at the very least establishes arule of conduct or condition of employment theviolation of which by employees justifies disciplineor discharge.Exceptions applicable when a strike is a protest againstan employer's unfair labor practices are not pertinenthere. See Mastro Plastics Corp., and French-AmericanReeds Manufacturing Company, Inc. v. N.L.R.B., 350U.S. 270 (1956); Arlan's Department Store of Michigan,Inc., 133 NLRB 802 (1961). The employer did notengage in any unfair labor practices.One can only speculate as to the state of mind of themembers who voted to deny Guidry referral rights andto expel him from the Union. It is likely the severity ofthe discipline was influenced by Guidry's reputationamong his fellow employees as someone whose drinkinghabits on the job were a menace to others who workedwith him. In any event it is clear that Guidry's drinkinghabits on the job were not protected by the Act.Guidry was expelled from the Union because of activi-ties that he engaged in that were unprotected by the Act.Such an expulsion does not violate the Act. The provisoto Section 8(b)(l)(A) of the Act states:...this paragraph shall not impair the right of alabor organization to prescribe its own rules withrespect to the acquisition or retention of member-ship therein ....While there may be a question as to the application ofthat proviso where it is necessary to preserve the integri-ty of the Act or where an expulsion is based on a mem-ber's protected activity, that issue does not arise in thiscase. Guidry's conduct was not protected.The key question is whether under the circumstancesof this case the Union's action in barring Guidry fromthe hiring hall was such an exercise of control over thehiring process as to unlawfully encourage membership inthe Union in violation of Section 8(b)(2) of the Act. Afurther question is whether the Union's action constitut-ed a failure to represent Guidry fairly, in violation ofSection 8(b)(1)(A) of the Act.7A Union's obligation with regard to a hiring hall is setforth in International Union of Operating Engineers. Local18, AFL-CIO (Ohio Contractors Association), 204 NLRB681, enforcement denied and remanded 496 F.2d 1308(6th Cir. 1974),8 in which the Board held:5 See also Local 1838 International Longshoremen's Association. AFL-CIO. and Charles Rogers. its President (Ryan Stevedoring Company Inla.).179 NLRB 425 (1969), enfd 430 F.2d 1180 (4th Cir. 1970).7 ee Bricklayers, and Stonemasons' Local NAo. 8. BM. P ofAmerica (California Conference f Mason Contractors Associations. Inc.),235 NLRB 1001, 1005 (1978).8 In reversing the Board, the court did not appear to be in disagree-ment with the statement of law set forth herein In recent cases, theBoard has relied on International Union of Operating Engineers. Local 18as established law. See United Brotherhood of Carpenters and Joiners ofAmerica. Carpenters Local No. 1914 (W H Conveyor Systems. Inc.), 250When a union prevents an employee from beinghired or causes an employee's discharge, it has dem-onstrated its influence over the employee and itspower to effect his livelihood in so dramatic a waythat we will infer-or, if you please, adopt a pre-sumption that-the effect of its action is to encour-age union membership on the part of all employeeswho have perceived that exercise of power.3Butthe inference may be overcome, or the resumptionrebutted, not only when the interference with em-ployment was pursuant to a valid union securityclause, but also in instances where the facts showthat the union action was necessary to the effectiveperformance of its function in representing its con-stituency.Thus the Supreme Court has sanctioned unioncontrol over access to employment through hiringhall agreements,4even though recognizing that "thevery existence of a hiring hall encourages unionmembership." And this Board has found legitimatea union's action in causing the layoff of an employ-ee who insisted on working without receiving asubsistence allowance called for by the collective-bargaining agreement.5In such cases, the union'sactions, while incidentally encouraging union mem-bership, were nevertheless essential to its effectiverepresentation of employees.:' Radio Officers' Union [.4A. 11 Bull Steamship Co. v .L. R. B.,347 U.S 17 (1954).4 Local 357. Teamsters Los Angeles-Seanle .otor Express] v.NL.R.B.. 365 U.S. 667 (1961)Planet Corporation, fn. 2. supra.Wildcat strikes and wildcat picketing are very seriousmatters. When they occur a union and an employer canlose control of the situation to the detriment of everyoneconcerned. The Union has a duty to represent employ-ees. In this case the Union did represent the employeeswhen it agreed to a no-strike clause. It had the right topreserve the integrity of that clause. Where individualemployees take action through wildcat strikes and pick-eting to disrupt the employment opportunities of thepeople that the Union represents, the Union has a legiti-mate interest in taking action to preserve those job op-portunities. The legitimate interests of a union must becarefully balanced against the interests of individual em-ployees when those employees are engaging in protectedactivity, but in this case there was no protected activity.I find that the Union's action in denying Guidry accessto the hiring hall because of Guidry's wildcat strike andpicketing was necessary for the effective performance ofthe Union's function of representing its constituency. Ifurther find that under the circumstances of this case theUnion did not fail to represent Guidry fairly. I thereforefind that the Union did not violate the Act as alleged inNLRB 1426 (1980); Local 873. International Brotherhood of ElectricalWorkers. AFL-CIO (National Electrical Contractors .4ssociation) 250NLRB 928 (1980); General Teamsters Local 959. State of .4laska. affiliatedwith International Brotherhood of Teamsters, Chauffeurs, Warehousemenand Ielper of A.merica (Northland Maintenance). 248 NLRB 693 (1980).337 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe complaint and I recommend that the complaint bedismissed in its entirety.CONCLUSIONS OF LAW1. The Association and its employer-member are em-ployers engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. The General Counsel has not established by a pre-ponderance of the credible evidence that the Union vio-lated the Act as alleged in the complaint.Upon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in thiscase, and pursuant to Section 10(c) of the Act, I herebyissue the following recommended:ORDER9The complaint is dismissed in its entirety.' In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National .ahor Relations Board, the find-ings. conclusions. and recommended Order herein shall, as provided inSec. 102.4R8 of the Rules and Regulations, he adopted by the Board andbecome :s findings, conclusions, and Order, and all objections theretoshall be de: med waived for all purpose,.338